           Case 2:20-cv-01574-JCM-BNW Document 20
                                               18 Filed 03/19/21
                                                        03/15/21 Page 1 of 4



 1   LEW BRANDON, JR., ESQ.
     Nevada Bar No.: 5880
 2
     JEFFREY ORR, ESQ.
 3   Nevada Bar No.: 7854
     REBECCA SMITH, ESQ.
 4   Nevada Bar No. 14955
     BRANDON | SMERBER LAW FIRM
 5
     139 East Warm Springs
 6   Las Vegas, Nevada 89119
     (702) 380-0007
 7   (702) 380-2964 – facsimile
 8   l.brandon@bsnv.law
     j.orr@bsnv.law
 9   r.smith@bsnv.law
     Attorneys for Defendant,
10   99 CENTS ONLY STORES LLC
11
                                       UNITED STATES DISTRICT COURT
12                                          DISTRICT OF NEVADA

13
     CHERYL D. WESLEY, an Individual,
14
                                                  CASE NO.: 2:20-cv-1574-JCM-BNW
15          Plaintiff,
                                                  STIPULATION AND ORDER FOR
16   v.                                           EXTENSION/MODIFICATION OF
                                                  DISCOVERY PLAN AND
17
     99 CENTS ONLY STORES LLC, a Foreign          SCHEDULING ORDER
18   Limited-Liability Company; ROE               (SECOND REQUEST)
     MAINTENANCE COMPANIES 1-10; ROE
19   CLEANING COMPANIES 1-10; DOE
20   INDIVIDUALS 1-10; DOE EMPOYEES 1-
     10; and ROE BUSINESS ENTITIES 1-20,
21   inclusive,
22          Defendants.
23
24          Plaintiff, CHERYL D. WESLEY and Defendant, 99 CENTS STORE ONLY, LLC, by and through
25
     their undersigned counsel, submit to the Court the following Stipulation and Order for
26
     Extension/Modification of the Discovery Plan and Scheduling Order (Document #17) pursuant to LR 26-3.
27
     ///
28
     ///



                                                      -1-
           Case 2:20-cv-01574-JCM-BNW Document 20
                                               18 Filed 03/19/21
                                                        03/15/21 Page 2 of 4



 1   I.     Local Rule 6-1
 2
            Under LR IA 6-1(a) every motion to extend time must inform the court of any previous extensions
 3
     granted and state the reason for the extension requested.
 4
                    A.      The Requirement of Local Rule 26-3 Is Satisfied
 5
 6          This is the second request for extension filed by the parties.       Local Rule 26-3 requires that
 7   extensions must be received by the court no later than 21 days prior to any deadline. The current initial
 8
     expert deadline is April 5, 2021. Therefore, the parties are requesting this extension no later than than 21
 9
     days prior to the expiration of the deadline.
10
11   II.    Local Rule 26-3(a)

12          Under LR 26-3(a) a statement specifying the Discovery completed:
13          Both Plaintiff and Defendant have exchanged their initial documents and witness disclosures.
14
     Defendant served their initial disclosures on September 18, 2020. Plaintiff served her initial disclosures on
15
     September 18, 2020.
16
17          Defendant served discovery requests upon Plaintiff on September 18, 2020 in the form of Request

18   for Admissions, Request for Production of Documents, and Interrogatories.           Plaintiff’s responses to
19
     Defendant’s written discovery were received on October 19, 2020.
20
            The deposition of Plaintiff Wesley was completed on November 16, 2020.
21
22          Defendant has issued requests for Plaintiff Wesley’s medical records from the medical providers.

23          Defendant responded to Plaintiff’s Requests for Production of Documents on November 13, 2020.
24          Defendant supplemented its rule 26.1 disclosures seven times.
25
            Defendant has provided records to its experts.
26
            Plaintiff has supplemented her rule 26.1 disclosure one time.
27
28          The deposition of Defendant’s rule 30(b)(6) witness is set for March 17, 2021.




                                                          -2-
            Case 2:20-cv-01574-JCM-BNW Document 20
                                                18 Filed 03/19/21
                                                         03/15/21 Page 3 of 4



 1   III.   Local Rule 26-3(b)
 2
            Under LR 26-3(b) a specific description of the Discovery that remains to be completed:
 3
            Initial and rebuttal expert disclosures, initial and rebuttal experts’ depositions, depositions of
 4
     Defendant’s FRCP 30(b)(6) designated witness(es) and employees, depositions of percipient witnesses, and
 5
 6   depositions of Plaintiff’s treating providers. The parties may also agree to complete further discovery
 7   derived from the discovery listed above.
 8
     IV.    Local Rule 26-3(c)
 9
            Under LR 26-3(c) the reasons why Discovery remaining was not completed within the time limits
10
11   set by the Discovery Plan:

12           The parties request an additional 90 days to make expert disclosures. The parties have agreed to a
13   rule 35 examination of Plaintiff by Dr. Reynold Rimoldi but have not yet set a date for the exam or agreed
14
     to the specific terms of the rule 35 examination.
15
     V.     Local Rule 26-3(d)
16
17          The parties agree and jointly request an extension of 90 days for the discovery deadlines; Under LR

18   26-3(d) a proposed schedule for completing all remains Discovery:
19
                (i) Discovery cutoff dates: Extend the current Discovery cutoff date from June 3, 2021 to a
20
                       Discovery cutoff date of September 3, 2021;
21
22              (ii) Expert witness disclosures from April 5, 2021 to a new date of July 6, 2021;

23              (iii) Rebuttal expert witness disclosures from May 6, 2021 to August 6, 2021;
24              (iv) Submittal of Dispositive Motions from July 6, 2021 to October 6, 2021; and
25
                (v) Submittal of the Joint Pre-Trial Order (if no Dispositive Motions are filed) to be extended
26
                    from August 3, 2021 to November 3, 2021.
27
28    ///




                                                         -3-
           Case 2:20-cv-01574-JCM-BNW Document 20
                                               18 Filed 03/19/21
                                                        03/15/21 Page 4 of 4



 1          Therefore, good cause existing, counsel jointly request that this Honorable Court allow the above
 2
     proposed extended Discovery dates.
 3
 4
     DATED this 15th day of March, 2021.                        DATED this 15th day of March, 2021.
 5
 6   MAINOR WIRTH, LLP                                          BRANDON SMERBER LAW FIRM
 7   By: /s/ Breanna K. Hartmann, Esq.                          By:    /s/ Jeffrey J. Orr, Esq.
 8       James D. Urrutia, Esq.                                        Lew Brandon, Jr., Esq.
         Nevada Bar No. 12885                                          Nevada Bar No. 5880
 9       Breanna K. Hartmann, Esq.                                     Jeffrey Orr, Esq.
         Nevada Bar No. 13889                                          Nevada Bar No. 7854
10       6018 S. Ft. Apache Rd., Ste. 150                              Rebecca A. Smith, Esq.
11       Las Vegas, NV 89148                                           Nevada Bar No. 14955
         Attorneys for Plaintiff,                                      139 East Warm Springs Road
12       Cheryl D. Wesley                                              Las Vegas, NV 89119
                                                                       Attorneys for Defendant,
13                                                                     99 Cents Only Stores, LLC
14
15
16
                                                     ORDER
17
18          IT IS SO ORDERED
19
            Dated this
                  March____ day
                          19,   of ________________, 2021.
                              2021.
20
21
22
                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28




                                                        -4-
